DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, currently claims 1-10, in the reply filed on 19 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
	Throughout the specification, the terms “silicon” and “polysiloxan” are used. However it is clear from the teaching of ejecting liquid “silicon” on cloth (Applicant’s published application, paragraph 5), the teaching of “silicon” being a good material for replacing plastics (paragraph 4) and the teaching of the “polysiloxan” bridging agent and hot melt mixing with the “silicon” layer (paragraphs 38-39 and 49-51) that “silicon” should be --silicone--. It is also clear that “polysiloxan” should be --polysiloxane--, i.e. the conventional base polymer of silicone. Each instance of “silicon” and “polysiloxan” in the specification should be corrected accordingly.
	Given the number of required corrections, a substitute specification must be filed in accordance with MPEP 608.01(q). In particular, it is noted that both a clean copy and a marked-up copy should be submitted. The substitute specification must also be accompanied by a statement that the substitute specification includes no new matter.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) for the reasons provided above.
A substitute specification must not contain new matter. The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied. Numbering the paragraphs of the specification of record is not considered a change that must be shown.



Claim Objections
Claims 1-10 are objected to because of the following informalities.  Appropriate correction is required.
	Grammatical issues are briefly noted here. A proposed claim listing is provided below which corrects all of these issues as well as the issues of clarity and failure to further limit detailed below.
	Regarding claim 1, as noted above it appears “silicon” should be --silicone--. Instances of grammar which should be corrected include “under” in line 3, “under” in line 5, “in that” in line 7, “to” in line 9, “permeates” in line 25, “is combine” in line 26.
	It is noted that “silicon” is used throughout the claims and should be corrected in each instance. Each instance of “polysiloxan” should also be corrected.
 	Regarding claim 2, the instances of “zoon” should be --zone--.
	Regarding claim 7, line 2 and line 3, “to” should be --and--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted above, a proposed claim listing is provided below which corrects the issues of clarity detailed below.
	Regarding claims 1-2 and 8-9, the use of “silicon” is confusing. Silicon is a rigid semiconductor with an extremely high melting temperature of about 1400°C. Polysiloxane and hot melt glue would not permeate into silicon at any temperature. These materials would decompose well below a temperature at which they could permeate into silicon. As noted above, the many instances of “silicon” should be --silicone--.
	Regarding claim 1, it is unclear what is meant by a “thin sheet of high temperature hot melt glue layer” and “thin sheet of high temperature hot melt glue layer”. Is this terminology indicating that a thin sheet and a layer are the same thing? It is unclear if “is melted” in line 5 requires a positive step of melting. In line 10, it is confusing to use “a hot melt glue layer” in addition to the above noted hot melt glue layer terms. In particular, referencing a hot melt glue layer makes it unclear if the above noted high or low temperature hot melt glue layer is being referenced. In line 12, it is unclear which element of the claim has the recited upper and lower sides. The language at lines 12-15 does not make sense. In particular a forming temperature appears to be a processing temperature and thus does not necessarily require different physical properties. It is unclear if the language at lines 15-17 is indicating the high and low temperature hot melt glues have respective higher and lower melting points. In line 21 it is unclear if “an upper side” is referencing the previously recited upper side. In line 23, it is a little unclear if the heating step causes the bridging agent to be melted due to the grammar. Moreover, there is conflicting language in lines 23-25 of the bridging agent causing the hot melt glue to melt. It is also unclear if the recited permeation is positively required.
	Regarding claim 2, it is unclear what is meant by “zoon” and there is no antecedent basis for “the sticky zoon” in line 3. The previously recited terms is “sticking zoon”.
	Regarding claim 4, it is unclear what is meant by “filled on a surface”. It is also unclear if “a second forming temperature” was meant to referenced the previously recited second forming temperature.
	Regarding claim 5, as noted above “ploysiloxan” should be --polysiloxane--. It is unclear what material is meant by “ploysiloxan”.
	Regarding claim 6, as noted above, it is unclear which of the hot melt glue layers is being referenced by “the holt melt glue layer”. In particular which of the layers is being limited to thermoplastic polyurethane?
	Regarding claim 7, it is unclear if the gap is referring to a difference between the recited forming temperatures.
	Regarding claim 8, it is unclear if a step of hot-melting is positively recited. It is unclear if the high temperature “heat melting” glue layer and low temperature “heat melting” glue layer refer to the previously recited corresponding “hot melt” glue layers.
	Regarding claim 9, it is unclear if steps of cutting and adhering are positively recited.
	Regarding claim 10, it is unclear what is meant by a shape being one of textures.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	A proposed claim listing is provided below which corrects the 35 USC 112(d) issues detailed below.
	Regarding claim 4, parent claim 1 is drawn to combining thin sheets of hot melt glue, i.e. combining preformed sheets. Claim 4 improperly removes this limitation by indicating forming the low temperature hot melt layer on the high temperature hot melt glue layer.
	Regarding claims 8-10, parent claim 1 is directed to a method of forming an integrating sheet capable of being adhered to an object. Claims 8-10 are drawn to additional steps of adhering to an object, and thus appear to improperly remove the requirement of forming an integrating sheet capable of being adhered to an object.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding claim 1, the claims have not been rejected over prior art. Reference is made to proposed claim 1 below, which is believed to have substantially the same scope as Applicant intended for current claim 1. In combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of coating a layer of bridging agent on an upper side of the high temperature hot melt glue layer and heating the upper side of the bilayer hot melt glue to the first forming temperature so as to melt the upper surface of the high temperature hot melt glue layer and the layer of bridging agent such that the bridging agent causes the hot melt glue on the upper surface of the high temperature hot melt glue layer to permeate into the layer of silicone material, and as a result of the permeation, the high temperature hot melt glue layer is combined with the silicone material. Yoshida (JPH 10-166792 A, referencing attached machine translation) is considered the closest prior art of record. Yoshida teaches a method forming a silicone integrating sheet capable of being adhered to an object (Abstract). Yoshida coats a polyurethane base material layer with a hotmelt adhesive and adheres the adhesive to the base material with heat and pressure (paragraphs 45, 49 and 62). Yoshida coats the polyurethane base material with molten silicone resin which permeates into the base material (paragraphs 29- 30 and 68-69). Azumaguchi (JP 2004-100050 A, attached machine translation), Nagai (JP 2002-316500 A, attached machine translation), Ishida (JP 2001-200482 A, attached machine translation), and Weedlun (US 2017/0326857) are cited of interest for teaching multilayer heat activated adhesives. However, the prior art of record, alone or in combination, does not teach or suggest the above noted allowable subject matter.
	The following claim listing is proposed by the examiner to place the claims in condition for allowance. It is noted that proposed claims 8 and 9 have been written to include the allowable subject matter of claim 1.
Allowable Claims Proposed by the Examiner
DO NOT ENTER
DRAFT ONLY
16/679,300 - GAU: 1745
/MT/ 16 June 2022

1.	(Currently Amended) A method for forming a silicone integrating sheet capable of being adhered to an object, comprising 
	melting a first at a first forming temperature and forming a thin sheet of high temperature hot melt glue [[layer]] from the melted first hot melt glue;
	then melting a second at a second forming temperature and forming a thin sheet of low temperature hot melt glue from the melted second hot melt glue, wherein and the second hot melt glue melts at a lower temperature than the first hot melt glue;
	combining the thin sheet of high temperature hot melt glue and the thin sheet of low temperature hot melt glue, or forming the thin sheet of low temperature hot melt glue on the thin sheet of high temperature hot melt glue, bilayer hot melt glue comprising a high temperature hot melt glue layer and a low temperature hot melt glue layer, [[;]] wherein the high temperature hot melt glue layer is located at an upper side of the bilayer hot melt glue and the low temperature hot melt glue layer is at a lower side of the bilayer hot melt glue; 
	coating a layer of bridging agent on an upper side of the high temperature hot melt glue layer and then coating a layer of silicone material layer of bridging agent to form a layered assembly; [[and]]
	heating [[an]] the upper side of the [[whole]] bilayer hot melt glue [[layer]] to [[a]] the first forming temperature so as to melt [[an]] the upper surface of the high temperature hot melt glue layer and [[thus]] the layer of bridging agent such that s the hot melt glue on the upper surface of the high temperature hot melt glue layer to permeate into the layer of silicone material, and [[;]] as a result of the permeation, the high temperature hot melt glue layer is combined with the silicone material; and
	gradually cooling the layered assembly whereby the silicone material [[will]] forms [[as]] a solid silicone layer.

2.	(Currently Amended) The method as claimed in claim 1, wherein a sticking [[zoon]] zone is formed between the high temperature hot melt glue layer and the solid silicone layer, [[;]] the sticking zone being mainly formed by materials in the high temperature hot melt glue layer, the silicone material and the bridging agent.

3.	(Currently Amended) The method as claimed in claim 1, wherein the thin sheet of high temperature hot melt glue [[layer]] and the thin sheet of low temperature hot melt glue [[layer]] are formed individually and then the two [[layers]] sheets are combined.

4.	(Currently Amended) The method as claimed in claim 1, wherein the thin sheet of high temperature hot melt glue [[layer]] is formed firstly, and then the thin sheet of low temperature hot melt glue is formed on the thin sheet of high temperature glue by providing the second hot melt glue thin sheet of high temperature hot melt glue and then heating the thin sheet of high temperature glue and the applied second hot melt glue to the second forming temperature so as to form the low temperature hot melt glue layer.

5.	(Currently Amended) The method as claimed in claim 1, wherein comprises polysiloxane.

6.	(Currently Amended) The method as claimed in claim 1, wherein each of the first hot melt glue and the second hot melt glue comprise 

7.	(Currently Amended) The method as claimed in claim 1, wherein the first forming temperature is between 120°C [[to]] and 200°C, [[and]] the second forming temperature is between 60°C [[to]] and 150°C, and [[;]] the first forming temperature is greater than the second forming temperature by 

8.	(Currently Amended) A method of joining a silicone integrating sheet to an object layer, comprising: 
	forming a silicone integrating sheet by performing the method of claim 1, 
	heating the low temperature hot melt glue layer to the second forming temperature so that the low temperature hot melt glue layer is melted, and
	adhering the low temperature hot melt glue layer to an object layer, 
	wherein the object layer is not melted and [[or]] has no unacceptable deformation at [[under]] the second forming temperature

9.	(Currently Amended) A method of joining a silicone integrating sheet to an object layer, comprising: 
	forming a silicone integrating sheet by performing the method of claim 1,
	cutting the silicone integrating sheet , and
	adhering the silicone integrating sheet with the specific shape 

10.	(Currently Amended) The method as claimed in claim 9, wherein the specific shape forms a texture, trademark, advertisement content, or alert sentence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745